EXHIBIT 10.1

 

STANDARD PARKING CORPORATION

RESTRICTED STOCK UNIT AGREEMENT

 

THIS AGREEMENT is made effective July 1, 2008 (the “Grant Date”) between
Standard Parking Corporation, a Delaware corporation (the “Company”), and
                                                     (the “Recipient”).

 

WHEREAS, the Company desires to grant to the Recipient an award denominated in
units (the “Restricted Stock Units”) of its common capital stock (the “Common
Stock”); and

 

WHEREAS, the Restricted Stock Units are being issued under and subject to the
Company’s Long-Term Incentive Plan (the “Plan”) dated March 1, 2004, and any
terms used herein have the same meanings as under the Plan (the Recipient being
referred to in the Plan as a “Participant”).

 

NOW, THEREFORE, in consideration of the following mutual covenants and for other
good and valuable consideration, the parties agree as follows:

 

1.           GRANT OF RESTRICTED STOCK UNITS

 

The Company hereby grants to the Recipient              Restricted Stock Units
upon the terms and conditions and subject to all the limitations and
restrictions set forth herein and in the Plan, which is incorporated herein by
reference.  The Recipient acknowledges receipt of a copy of the Plan.  Each
Restricted Stock Unit is a notional amount that represents one share of the
Company’s Common Stock.  Each Restricted Stock Unit constitutes the right,
subject to the terms, conditions and vesting schedule of the Plan and this
Agreement, to receive a distribution of a share of Common Stock.

 

2.           PURCHASE PRICE

 

The purchase price of the Restricted Stock Units shall be deemed to be zero
Dollars per share.

 

3.           AWARDS SUBJECT TO ACCEPTANCE OF AGREEMENT.

 

The Award granted hereunder shall be null and void unless the Recipient accepts
this Agreement by executing it in the space provided below and returning it to
the Company.

 

4.                                 RIGHTS AS A STOCKHOLDER.

 

The Recipient shall not have any rights of a stockholder as a result of
receiving an Award under this Agreement, including, but not limited to, any
right to vote the shares of Common Stock to be issued hereunder, unless and
until (and only to the extent) the Restricted Stock Units have vested and the
shares of Common Stock thereafter distributed pursuant to Paragraphs 5 and 7
hereof.

 

5.           VESTING OF RESTRICTED STOCK UNITS.

 

(a)                                  One third (1/3rd) of the Restricted Stock
Units shall become vested on each of the tenth (10th), eleventh (11th) and
twelfth (12th) anniversaries of the Grant Date, so long as the Recipient is
actively employed by the Company at all times from the Grant Date through each
such vesting date.  The foregoing notwithstanding, all of the Restricted Stock
Units

 

--------------------------------------------------------------------------------


 

shall earlier vest upon a Recipient’s attainment of Normal Retirement Age, so
long as the Recipient is actively employed by the Company at all times from the
Grant Date until such date.  For purposes of this Agreement, “Normal Retirement
Age” shall mean                         .

 

(b)                                 Notwithstanding the vesting terms described
in Paragraph 5(a), if the Recipient’s employment is terminated (i) by the
Company without “cause” (as defined in the Plan), (ii) as the result of his or
her resignation for “good reason” (as defined in any employment agreement
between the Recipient and the Company or, if there is no such employment
agreement, as defined under Treas. Reg. §1.409A-1(n)(2)(ii)), or (iii) as a
result of death or disability (as defined under Treas. Reg. §1.409A-3(i)(4)), 
then as of the date of such termination, the number of Restricted Stock Units
that shall be deemed vested hereunder shall be equal to the greater of (1) the
number of vested Restricted Stock Units determined under Paragraph 5(a) as of
the date of termination or (2) [the product of (i) ten percent (10%) multiplied
by (ii) the total number of Restricted Stock Units granted hereunder multiplied
by (iii) the number of completed anniversary years the Award has been
outstanding from the Grant Date, not to exceed ten (10) years.] [the product of
(i) the total number of Restricted Stock Units granted hereunder, multiplied by
(ii) a fraction with the numerator equal to the number of completed anniversary
years from the Grant Date through the date of the Recipient’s employment
termination and with the denominator equal to the number of years, or fractions
thereof.]

 

(c)                               All vesting of the Restricted Stock Units not
otherwise vested shall cease upon the Recipient’s termination of employment.

 

(d)                                 For purposes of this Agreement, each date on
which any portion of the Restricted Stock Units become vested pursuant to this
Paragraph 5 shall be referred to as a “Vesting Date”.

 

6.           TERMINATION OF AWARDS.

 

In the event that the Recipient shall forfeit the Restricted Stock Units subject
to this Agreement, the Recipient shall, upon the Company’s request, promptly
return this Agreement to the Company for full cancellation.  Such cancellation
shall be effective regardless of whether the Recipient returns this Agreement.

 

7.           SETTLEMENT OF RESTRICTED STOCK UNITS.

 

(a)                                  Subject to the terms of the Plan and this
Agreement, Restricted Stock Units shall be settled in shares of Common Stock. 
Unless otherwise elected by the Recipient pursuant to Paragraph 7(b),
certificates representing shares of Common Stock will be issued to the Recipient
as soon as reasonably practicable following each Vesting Date, but in no event
shall the shares be issued later than the date that is two and one-half (2 ½)
months following the date on which the Restricted Stock Units vest.  As a
condition precedent to receiving a distribution of shares of Common Stock
hereunder, the Recipient agrees to execute and return one or more irrevocable
stock powers to facilitate the transfer to the Company (or its assignee or
nominee) of all or a portion of the shares of Common Stock to be issued
hereunder if such Shares are forfeited pursuant to Paragraph 10 hereof or if
required under applicable laws or regulations.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding the terms of Paragraph 7(a),
a Recipient may, in lieu of receiving a distribution pursuant to Paragraph 7(a),
make a current election to receive a distribution with respect to his or her
vested Restricted Stock Units upon the earlier of (i) a fixed date, (ii) a
separation from service within the meaning of Section 409A of the Code and the
regulations and guidance promulgated thereunder, (iii) death, (iv) disability,
or (v) a change in control event within the meaning of Section 409A of the Code
and the regulations and guidance promulgated thereunder, as evidenced by
Recipient’s completion of the election form attached as Exhibit A hereto.  If
the election form is not timely completed and returned to the Company in
accordance with Exhibit A, the Recipient shall receive a distribution of his or
her vested Restricted Stock Units in accordance with the terms of Paragraph
7(a).  Notwithstanding anything in this Agreement or the Plan to the contrary,
if the Recipient is a “specified employee” as such term is defined under
Section 409A of the Code and the regulations and guidance promulgated
thereunder, any distributions made as a result of a separation from service
within the meaning of Section 409A of the Code and the regulations and guidance
promulgated thereunder shall be delayed for a period of six (6) months following
the Recipient’s separation from service to the extent and up to an amount
necessary to ensure such payments are not subject to the penalties and interest
under Section 409A of the Code.

 

(c)                                  Notwithstanding the vesting of the
Restricted Stock Units, the shares of Common Stock issued in settlement of the
Restricted Stock Units shall be subject to the following restrictions on
transfer:

 

(i)

 

Except as otherwise provided in Paragraph 8(b) with respect to a sale of shares
of Common Stock in connection with a Recipient’s making Required Tax Payments,
shares of Common Stock that are issued in connection with a particular Vesting
Date may only be sold, pledged, transferred or otherwise disposed of (whether
with or without consideration and whether voluntarily or involuntarily or by
operation of law) (any such transaction to be referred to herein as a
“Transfer”) in accordance with the Company’s Stock Ownership Policy Statement as
in effect from time to time.

 

 

 

(ii)

 

Subject to applicable restrictions of law, the restrictions on Transfer set
forth in Paragraph 7(c)(i) shall earlier terminate upon the first to occur of
the date the Recipient (1) ceases to be employed by the Company or (2) attains
age sixty (60).

 

8.           WITHHOLDING TAXES.

 

(a)                                  As a condition precedent to the delivery to
the Recipient of any shares of Common Stock in settlement of the Restricted
Stock Units, the Recipient shall, upon request by the Company, pay to the
Company such amount of cash as the Company may be required, under all applicable
federal, state, local or other laws or regulations, to withhold and pay over as
income or other withholding taxes (the “Required Tax Payments”) with respect to
the Award.  If the Recipient shall fail to advance the Required Tax Payments
after request by the Company, the Company may, in its discretion, deduct any
Required Tax Payments from any amount then or thereafter payable by the Company
to the Recipient.

 

3

--------------------------------------------------------------------------------


 

(b)                                 The Recipient may elect, subject to Company
approval, to satisfy his or her obligation to advance the Required Tax Payments
with respect to the Restricted Stock Unit Award by any of the following means: 
(1) a cash payment to the Company pursuant to Paragraph 8(a), (2) delivery
(either actual delivery or by attestation procedures established by the Company)
to the Company of previously owned whole shares of Common Stock (which the
Recipient has held for at least six months prior to the delivery of such shares
or which the Recipient purchased on the open market and for which the Recipient
has good title, free and clear of all liens and encumbrances) having a Fair
Market Value, determined as of the date the obligation to withhold or pay taxes
first arises in connection with the Award (the “Tax Date”), equal to the
Required Tax Payments, (3) authorizing the Company to withhold from the shares
of Common Stock otherwise to be delivered to the Recipient pursuant to the
Award, a number of whole shares of Common Stock having a Fair Market Value,
determined as of the Tax Date, equal to the Required Tax Payments, (4) a cash
payment following the Recipient’s sale of (or by a broker-dealer acceptable to
the Company through which the Recipient has sold) a number of shares of Common
Stock with respect to which the Required Tax Payments have arisen having a Fair
Market Value determined as of the Tax Date equal to the Required Tax Payments,
or (5) any combination of (1), (2), (3) and (4).  Any fraction of a share of
Common Stock which would be required to satisfy such an obligation shall be
disregarded and the remaining amount due shall be paid in cash by the
Recipient.  No certificate representing a share of Common Stock shall be
delivered until the Required Tax Payments have been satisfied in full.

 

9.           COMPLIANCE WITH APPLICABLE LAW.

 

The Restricted Stock Unit Award is subject to the condition that if the listing,
registration or qualification of the shares of Common Stock to be issued upon
the vesting of the Award upon any securities exchange or under any law, or the
consent or approval of any governmental body, or the taking of any other action
is necessary or desirable as a condition of, or in connection with, the vesting
of the Restricted Stock Units or delivery of shares hereunder, the Restricted
Stock Units subject to the Award shall not vest or the shares of Common Stock
will not be delivered unless such listing, registration, qualification, consent
or approval shall have been effected or obtained, free of any conditions not
approved by the Company (which approval will not be unreasonably withheld).  The
Company agrees to use reasonable efforts to effect or obtain any such listing,
registration, qualification, consent or approval.

 

10.         FORFEITURE.

 

If the Recipient breaches any of the agreements and obligations set forth on
Exhibit B hereto (the “Protective Agreements”), any grant, payment or delivery
made pursuant to this Agreement during the three (3) year period prior to the
breach of the Protective Agreements shall be forfeited. The Company shall notify
the Recipient in writing of any such forfeiture within one (1) year of the date
it acquires actual knowledge of such breach.  Within ten (10) days after
receiving such a notice from the Company, the Recipient shall return to the
Company any shares of Common Stock that the Recipient received in connection
with the forfeited grant or pay to the Company in cash the value of such shares,
as such value is determined on the date of the notice.  The Recipient’s failure
to return to the Company any certificate(s) evidencing the shares of Common
Stock required to be returned pursuant to this paragraph shall not preclude the
Company from

 

4

--------------------------------------------------------------------------------


 

canceling any and all such certificate(s) and shares.  Similarly, the
Recipient’s failure to pay to the Company any cash required to be paid pursuant
to this paragraph shall not preclude the Company from  taking any and all legal
action it deems appropriate to facilitate its recovery.

 

11.         DIVIDEND EQUIVALENTS

 

The Recipient shall earn dividend equivalents on all Restricted Stock Units
awarded under this Agreement.  Such dividend equivalents shall be equal to the
cash dividends and other distributions that would have been paid on the shares
of Common Stock covered by such Restricted Stock Unit had such covered shares
been issued and outstanding on any dividend record date during the vesting
period prior to the date of payment of such shares, provided that if any such
dividends or distributions are paid in shares of Common Stock, the Fair Market
Value of such shares of Common Stock shall be converted into Restricted Stock
Units, which shall be subject to the same forfeiture and other restrictions as
apply to all Restricted Stock Units under this Agreement and, provided further,
that dividends or distributions paid in cash shall be immediately distributed to
the Recipient as if the Recipient owned the underlying shares of Common Stock at
such time.  Dividend equivalents paid in shares of Common Stock shall otherwise
vest and be paid at the same time as the shares of Common Stock are paid with
respect to vested Restricted Stock Units.  In addition, dividend equivalents
shall be subject to all other rules and procedures as established by the
Committee under the Plan.

 

12.         MISCELLANEOUS PROVISIONS.

 

(a)                                  Meaning of Certain Terms.  As used herein,
the term “vest” shall mean no longer subject to forfeiture (other than as
provided in Paragraph 10 above).  As used herein, employment by the Company
shall include employment by a corporation which is a “subsidiary corporation” of
the Company as such term is defined in Section 424 of the Code.  “Disabled” or
“disability” shall have the meaning ascribed to such term under Section 409A of
the Code and the regulations and guidance promulgated thereunder.  References in
this Agreement to sections of the Code shall be deemed to refer to any successor
section of the Code or any successor internal revenue law.

 

(b)                                 Successors.  This Agreement shall be binding
upon and inure to the benefit of any successor or successors of the Company and
any person or persons who shall, upon the death of the Recipient, acquire any
rights hereunder in accordance with this Agreement or the Plan.

 

(c)                                  Notices.  All notices, requests or other
communications provided for in this Agreement shall be made, if to the Company,
to Standard Parking Corporation, Office of the General Counsel, 900 North
Michigan Avenue, Suite 1600, Chicago, Illinois 60611; and if to the Recipient,
to                                          .  All notices, requests or other
communications provided for in this Agreement shall be made in writing either
(a) by personal delivery to the party entitled thereto, (b) by facsimile with
confirmation of receipt, (c) by mailing in the United States mails to the last
known address of the party entitled thereto or (d) by express courier service. 
The notice, request or other communication shall be deemed to be received upon
personal delivery, upon confirmation of receipt of facsimile transmission, or
upon receipt by the party entitled thereto if by United States mail or express
courier service; provided, however, that if a notice, request or other

 

5

--------------------------------------------------------------------------------


 

communication is not received during regular business hours, it shall be deemed
to be received on the next succeeding business day of the Company.

 

(d)                                 Governing Law.  This Agreement, the Awards
and all determinations made and actions taken pursuant hereto and thereto, to
the extent not otherwise governed by the laws of the United States, shall be
governed by the laws of the State of Delaware and construed in accordance
therewith without giving effect to principles of conflicts of laws.

 

(e)                                  Counterparts.  This Agreement may be
executed in two counterparts each of which shall be deemed an original and both
of which together shall constitute one and the same instrument.

 

(f)                                    Transfers.  The Restricted Stock Units
granted hereunder shall not be transferable by the Recipient except as the Plan
or this Agreement may otherwise provide.

 

(g)                                 Separability; Reformation.  It is intended
that any amount payable under this Agreement will comply with Section 409A of
the Code, and regulations and guidance related thereto, or will be a short-term
deferral which is not subject to Section 409A of the Code, so as not to subject
the Recipient to the payment of any interest or tax penalty which may be imposed
under Section 409A of the Code; provided, however, that the Company shall not be
responsible for any such interest and tax penalties.  If any provision of this
Agreement or the Plan shall be invalid or unenforceable, in whole or in part, or
as applied to any circumstance, under the laws of any jurisdiction that may
govern for such purpose, or if any provision of this Agreement or the Plan needs
to be interpreted to comply with the requirements of Section 409A of the Code,
then such provision shall be deemed to be modified or restricted, or so
interpreted, to the extent and in the manner necessary to render the same valid
and enforceable, or to the extent and in the manner necessary to be interpreted
in compliance with such requirements of the Code, either generally or as applied
to such circumstance, or shall be deemed excised from this Agreement or the
Plan, as the case may require, and this Agreement or the Plan shall be construed
and enforced to the maximum extent permitted by law as if such provision had
been originally incorporated herein as so modified or restricted, or as if such
provision had not been originally incorporated herein, as the case may be.

 

IN WITNESS WHEREOF, the Company and the Recipient have caused this Agreement to
be executed on its and his or her behalf effective the day and year first above
written.

 

STANDARD PARKING CORPORATION

 

RECIPIENT:

 

 

 

By:

 

 

 

Its:

 

 

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RESTRICTED STOCK UNIT

DISTRIBUTION ELECTION FORM

 

As the recipient of a grant of Restricted Stock Units under the Standard Parking
Corporation Long-Term Incentive Plan (the “Plan”), you have the option to elect
the time you will receive a distribution with respect to the Restricted Stock
Units, subject to the terms of the Plan and your Restricted Stock Unit Agreement
(the “Award Agreement”).  This election is considered to be irrevocable once
made.  In order to be effective, this election form must be completed and
returned to the attention of Gerard Klaisle by no later than July 30th, 2008  If
this election form is not timely completed and returned to the Company, the
distribution of your Restricted Stock Units will be made in accordance with the
terms of your Award Agreement.

 

I hereby elect, with respect to the grant of Restricted Stock Units under the
Award Agreement dated July 1, 2008 to receive my distributions under the Award
Agreement as follows:

 

A single sum distribution on the earliest of the following dates/events (check
one or more boxes):

 

o                                                                       ,
               . [Insert a fixed date after vesting period.]

 

o                                    Upon my separation from service.

 

o                                    Upon my death.  (In the event of my death,
such distributions will be made to my beneficiary, if I have designated one, or
to my estate if no beneficiary is designated.)

 

o                                    Upon my disability (as such term is defined
under Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and the regulations and guidance promulgated thereunder).

 

o                                    Upon a change in control event (as such
term is defined under Section 409A of the Code and the regulations and guidance
promulgated thereunder).

 

Notwithstanding the election above, I understand if I am a “specified employee”
as such term is defined under Section 409A of the Internal Revenue Code of 1986,
as amended, and the regulations and guidance promulgated thereunder, any
distribution may be delayed for a period of up to six (6) months following my
separation from service to the extent and up to an amount necessary to ensure
such payments are not subject to the penalties and interest under Section 409A
of the Code

 

This election is hereby made by the undersigned as of the date set forth below.

 

RECIPIENT:

 

 

 

 

 

Print Name:

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PROTECTIVE AGREEMENTS

 

I.                                         Protection of Trade Secrets

 

a.               Trade Secrets and Confidential Information.  The Recipient
recognizes and acknowledges that the Company is and hereafter may become
involved in various residential and commercial service related businesses,
including without limitation the acquisition and operation of, and the providing
of consulting services for, parking facilities, providing on-street and
off-street parking enforcement, airport and urban transportation services,
commercial security services, and commercial and residential property management
services, including, maintenance and cleaning services (collectively, the
foregoing to be referred to herein as the “Business”).  The Recipient further
recognizes and acknowledges that Trade Secrets (as defined in subparagraph b
below) of the Company constitute proprietary information that the Company is
entitled to protect, which information constitutes special and unique assets of
the Company, which is not generally available to the public.  With respect to
all Trade Secrets, and except as may be required by the lawful order of a court
of competent jurisdiction, the Recipient, in consideration for the grant to the
Recipient of certain Restricted Stock Units, agrees that he shall:

 

i.

 

hold all Trade Secrets in strict confidence and not publish or otherwise
disclose any portion thereof to any person whatsoever except with the Company’s
prior written consent,

 

 

 

ii.

 

use all reasonable precautions to assure that the Trade Secrets are properly
protected and kept from unauthorized persons,

 

 

 

iii.

 

make no use of any Trade Secrets except as is required in the performance of his
duties for the Company, and

 

 

 

iv.

 

upon termination of his employment with the Company (whether voluntary or
involuntary, and regardless of the reason or cause) or upon the Company’s
request, promptly return to the Company any and all documents and other things
relating to the Trade Secrets, all of which are and shall at all times remain
the Company’s sole property.

 

None of the above provisions shall restrict the Recipient from using, at any
time after the termination of his employment with the Company, information that
is in the public domain or knowledge acquired during the course of his
employment with the Company that is generally known to persons of his experience
in other companies in the Business.

 

--------------------------------------------------------------------------------


 

b.              Definitions.  As used in subparagraph a above:

 

i.

 

The term “Trade Secrets” shall refer to the Company’s confidential and
proprietary information and trade secrets which, by reason of their character as
special and unique assets of the Company, the Company is legally entitled to
protect, including without limitation (i) information relating to the Company’s
manner and methods of doing business, including without limitation strategies
for negotiating leases and management agreements, (ii) the identity of the
Company’s clients, customers, prospective clients and customers, lessors and
locations, and the identity of any individuals or entities having an equity or
other economic interest in the Company to the extent such identity has not
otherwise been voluntarily disclosed by the Company, (iii) the specific
confidential terms of management agreements, leases or other business
agreements, including without limitation the duration of, and the fees, rent or
other payments due thereunder, (iv) the identities of beneficiaries under land
trusts, (v) the business, developments, activities or systems of the Company,
including without limitation any marketing or customer service oriented programs
in the development stages or not otherwise known to the general public,
(vi) information concerning the business affairs of any individual or firm doing
business with the Company, (vii) financial data and the operating expense
structure pertaining to any parking facility owned, operated, leased or managed
by the Company or for which the Company has or is providing consulting services,
(viii) information pertaining to computer systems, including, but not limited
to, computer software, used in the operation of the Company, and (ix) other
confidential information and trade secrets relating to the operation of the
Company’s Business.

 

 

 

ii.

 

The term “documents” shall mean all forms of written or recorded information,
and shall include without limitation all accounts, budgets, compilations,
computer records (including without limitation computer programs, information
stored on computer hard drives, software, disks, diskettes or any other
electronic or magnetic storage media), contracts, correspondence, data,
diagrams, drawings, financial statements, memoranda, microfilm or microfiche,
notes, notebooks, marketing or other plans, printed materials, records and
reports, as well as any and all copies, reproductions or summaries thereof.

 

II.                                     Intellectual Property Rights

 

The Recipient agrees to assign to the Company any and all intellectual property
rights, including patents, trademarks, copyright and business plans or systems
developed, authored or conceived by the Recipient while employed by, and
relating to the business of, the Company, and the Recipient agrees to cooperate

 

2

--------------------------------------------------------------------------------


 

with the Company’s attorneys to perfect ownership rights thereof in the
Company.  The preceding sentence shall not apply to an invention for which no
equipment, supplies, facility or Trade Secret information of the Company was
used and which was developed entirely on the Recipient’s own time, unless
(i) the invention relates either to the Company’s business or to actual or
demonstrably anticipated research or development of the Company, or (ii) the
invention results from any work performed by the Recipient for the Company.

 

III.                                 Covenants Not To Compete

 

The Recipient agrees that while he is employed by the Company and for a period
of one (1) year after the date on which such employment terminates, the
Recipient shall not, directly or indirectly:

 

a.               have an ownership interest in (other than ownership of 5% or
less of the outstanding stock of any entity listed on a publicly traded stock
exchange) any corporation, firm, joint venture, partnership, proprietorship, or
other entity or association that manages, owns or otherwise engages in the
Business, in any of the metropolitan areas in which, as of the time the
Recipient’s employment terminates, the Company owns, manages and/or operates its
Business facilities (a “Metropolitan Area”),

 

b.              become employed by, work for, consult with, or assist any
person, corporation, firm, joint venture, partnership, proprietorship or any
other entity or association that is engaged in a business that is competitive
with the Company’s Business in any Metropolitan Area,

 

c.               contact or solicit business from any client or customer of the
Company or from any person who is responsible for referring or who regularly
refers business to the Company, or

 

d.              take any action to recruit or to assist in the recruiting or
solicitation for employment of any officer, employee or representative of the
Company.

 

If the Recipient, after the termination of his employment with the Company, has
any question regarding the applicability of the above provisions to a potential
employment opportunity, the Recipient acknowledges that it is his responsibility
to contact the Company so that the Company may inform the Recipient of its
position with respect to such opportunity.

 

3

--------------------------------------------------------------------------------